On DETAILED ACTION
 
1.           This office action is a response to the Application/Control Number: 16/861,969 filed 04/29/2020.

Claims Status
2.	This office action is based upon claims received on 12/01/2021, which replace all prior or other submitted versions of the claims.
	-Claims 3, 5, 8, 10, 13, 15, 18, 20 are cancelled.
-Claims 1-2, 4, 6, 7, 9, 11, 12, 14, 16, 17, 19 are amended
-Claims 1-2, 4, 6, 7, 9, 11, 12, 14, 16, 17, 19 are pending

Notice of Pre-AIA  or AIA  Status
3.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
4.            Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.


Response to Remarks/Arguments
9.           Applicant's remarks & arguments, see page 8-13, filed on 12/01/2021, with respect to Remarks have been acknowledged.

Objection to Claims 1 and 11 have been considered and noted.  The claim objections to Claims 1, 11 are withdrawn.

11.           Applicant's remarks & arguments, see page 8-12, filed on 09/28/2021, with respect to Rejection of Claims 1, 5, 6, 10, 11, 15, 16, and 20 Under 35 U.S.C. §103, and Rejections of Claims 2-4, 7-9, 12-14, and 17-19 Under 35 U.S.C. §103 have been considered in light of applicant’s claim amendment(s) pertaining to the submitted claims as well as applicant’s claims marked as cancelled as noted herein above. The rejections of Claims 1-2, 4, 6, 7, 9, 11, 12, 14, 16, 17, 19 as applicable, have been withdrawn.
The allowable subject matter is set forth below according to the amended claims (see Office Action).

Allowable Subject Matter
12.	Claims 1, 6, 11, 16 and via dependency Claims 2, 4, 7, 9, 12, 14, 17, 19 (Note:  Claims independent & dependent renumbered 1-12), are allowed.
The following is an examiner's statement of reasons for allowance: A search has been performed and no priori art search has been found that solely, or in any reasonable combination, reads on the claims as recited, ie.,
For Claim 1, in conjunction and in combination with other noted and recited Claim 1 limitations:  
in case that the timing is before the first symbol of the first PUCCH resource, identifying an uplink resource for transmitting a first HARQ-ACK corresponding to the PDSCH reception, the CQI, and the SR, identifying whether the uplink resource overlaps with a second PUCCH resource for a second HARQ-ACK; and transmitting, to the base station, the first HARQ-ACK, the CQI, and the SR on the uplink resource, and the second HARQ-ACK on the second PUCCH resource, in case that the uplink resource does not overlap with the second PUCCH resource.

For Claim 6 (renumbered 4), in conjunction and in combination with other noted and recited Claim 6 limitations (renumbered Claim 4):
in case that the timing is before the first symbol of the first PUCCH resource, identifying an uplink resource for receiving a first HARQ-ACK corresponding to the PDSCH transmission, the CQI, and the SR, and receiving, from the terminal, the first HARQ-ACK, the CQI, and the SR on the uplink resource, and a second HARQ-ACK on a second PUCCH resource, in case that the uplink resource does not overlap with the second PUCCH resource.

For Claim 11 (renumbered 7), in conjunction and in combination with other noted and recited Claim11 limitations (renumbered Claim 7):
in case that the timing is before the first symbol of the first PUCCH resource, identify an uplink resource for transmitting a first HARQ-ACK corresponding to the PDSCH reception, the CQI, and the SR, identify whether the uplink resource overlaps witha second PUCCH resource for a second HARQ- ACK, and transmit, to the base station, the first HARQ-ACK, the CQI, and the SR on the uplink resource, and the second HARQ-ACK on the second PUCCH resource, in case that the uplink resource does not overlap with the second PUCCH resource.

For Claim 16 (renumbered 10), in conjunction and in combination with other noted and recited Claim 16 limitations (renumbered Claim 10):
in case that the timing is before the first symbol of the first PUCCH resource, identify an uplink resource for receiving a first HARQ-ACK corresponding to the PDSCH transmission, the CQI, and the SR, and receive, from the terminal, first HARQ-ACK, the CQI, and the SR on the uplink resource, and a second HARQ-ACK  on a second PUCCH resource, in case that the uplink resource does not overlap with the second PUCCH resource.

13.	The closest prior art found, is as follows:
(a) PARK (US-20190103947-A1), which is directed generally to a method of transmitting and receiving hybrid automatic repeat request (HARQ) acknowledgement/negative-acknowledgement (ACK/NACK) feedback information in a next-generation/5G radio access network, and discloses: 
DL assignment DL control information containing PUCCH resource indication information indicating one UL control channel resource, for the transmission of UL control information, UL control channel resources configuring an UL control channel resource set formed for the transmission of multiple PUCCH resources simultaneously (Fig. 3.B, FIG. 4, ¶0104); 
A UE configured as indicated via DL control assignment to support simultaneous transmission of a plurality of PUCCHs through one slot, where UCI comprising HARQ ACK/NACK  is separately transmitted through each PUCCH resource (FIG. 5 & ¶0111, ¶0124).

(b) KHOSHNEVISAN et. al (US-20200351916-A1), which is directed to techniques and apparatuses for uplink channel transmission for multiple transmit receive points (TRPs), where a user equipment (UE) resolves overlapping physical uplink control channels (PUCCHs) in a slot or overlapping PUCCH(s) and PUSCH(s), and discloses: 
A UE which may perform the multiplexing or dropping for uplink channels associated with the same TRP based on determining that two or more uplink channels overlap, such as when  HARQ uplink channel for TRP1 overlaps with UL-SCH or CSI in the slot, the HARQ resource is multiplexed with UL-SCH or CSI, and is transmitted for TRP1, while a separate overlapping HARQ is transmitted for TRP 2 (FIG. 3 & ¶0066, FIG. 5 A & ¶0079);

(c) Xiong et. al (US-20210211241-A1), which is directed towards the field of wireless communications, and of Hybrid Automatic Repeat Request Acknowledgment scheduling using uplink resources in a cellular network environment, where UE is configured with a feature of multiple Physical Uplink Control Channel (PUCCH) resources with HARQ-ACK feedback within a slot to carry HARQ-ACK feedback in response to a scheduled Physical Downlink Shared Channel (PDSCH) resource, and discloses:
Where uplink resources may be updated by the UE in the form of PUCCH resource to carry a second UCI of PUCCH resource carrying P/SP CSI report along with a first HARQ-ACK feedback of PUCCH resource, and further transmitted with a second HARQ-ACK feedback when the first HARQ-ACK feedback of PUCCH does not overlap with the second HARQ-ACK feedback (FIG.1 & ¶0028) ; 
	
(d) Bala et. al (US-20100098012-A1), which is directed towards methods for providing flexible configuration in signaling UCI, efficient resource utilization, and support for high volume UCI overhead in LTE-A, and discloses:
When a UCI payload size is determined as large such as the sum of the number of HARQ bits and number of information bits for CQI/PMI/RI is larger than a threshold, UCI is sent on PUSCH (¶0099);

 Kundu et. al (US-20190239216-A1), which is directed towards to UCI multiplexing a first UCI in a first format and a second UCI in a second format to form a combined payload to be carried by the first PUCCH resource in the first format or by the second PUCCH resource in the second format, and discloses:
a PUCCH transmission (with payload size of more than 2 UCI bits) configured with PUCCH format 2/3/4 for HARQ-ACK and/or CSI transmission(s) may overlap in time with an SR transmission semi-statically configured with PUCCH format 0/1, where the SR transmission may be configured with same starting symbol as the HARQ-ACK and/or CSI transmission, and may have same or different duration(s) in time, and in this case, UE may transmit one PUCCH for a combined HARQ-ACK/SR and CSI bit(s) on the PUCCH resource configured for HARQ-ACK and/or CSI transmission(s) (FIG. 3.B, ¶0052 & FIG. 4 a & b); 

(f) Yang et. al (US-20200068599-A1), which is directed towards to efficiently transmitting/receiving a wireless signal in a wireless communication system, including determining a plurality of physical uplink control channel (PUCCH) resources for transmitting a plurality of pieces of uplink control information (UCI), multiplexing UCI related to a first PUCCH resource and one or more second PUCCH resources overlapped with the first PUCCH resource on a time axis, and determining a third PUCCH resource for transmitting the multiplexed UCI, and discloses:
A UE which determines whether to multiplex the A/N with a positive SR depending on whether an A/N PUCCH resource corresponding to PDSCH(s) and/or PDCCH(s) which has been received until a time Tref,sr earlier than the starting transmission time or starting symbol Tsr of the SR PUCCH by time To, and if an A/N PUCCH resource for PDSCH(s) (and/or PDCCH(s)) terminated/received before Tref,sr overlaps with an SR PUCCH resource on the time axis, the UE may multiplex an A/N with an SR and transmit the multiplexed A/N and SR (FIG. 9 & FIG. 10, ¶0186);

. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALICK A SOHRAB whose telephone number is (571)272-4347.  The examiner can normally be reached on Mo - Fri 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/M.A.S./Examiner, Art Unit 2414
Jan 03, 2022



/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414